Citation Nr: 0527954	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  04-16 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Evaluation of diabetic gastroparesis, associated with 
service-connected diabetes mellitus, currently evaluated as 
noncompensable from January 3, 2002 to August 1, 2004.

2.  Propriety of the severance of service connection for 
diabetic gastroparesis, effective August 1, 2004.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1969 to February 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  It this decision, the RO granted entitlement to 
secondary service connection for gastroparesis resulting from 
service-connected diabetes mellitus.  This disorder was 
initially evaluated as noncompensable effective from January 
3, 2002.  The veteran appealed this initial evaluation.

By rating decision of May 2004, the RO decided to sever 
service connection for gastroparesis effective from August 1, 
2004.  The veteran has expressed his disagreement with this 
determination.

The veteran testified at a hearing before a traveling 
Veterans Law Judge (VLJ) from the Board sitting at the RO in 
June 2005.  The VLJ that conducted this hearing will make the 
final determination in this appeal.  38 U.S.C.A. §§ 7102(a), 
7107(c) (West 2002).

The April 2002 rating decision also denied entitlement to an 
increased evaluation for bilateral hearing loss.  However, 
the veteran withdrew this issue from appellate consideration 
at his Board hearing in June 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

As noted above, the RO severed service connection for the 
veteran's gastroparesis by a rating decision issued on May 
26, 2004.  At his Board hearing held on June 27, 2005, the 
veteran and his representative submitted a Notice of 
Disagreement (NOD) with the May 2004 severance of service 
connection.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 19.26 (2005).  Therefore, this issue must be remanded for 
the appropriate actions by the Agency of Original 
Jurisdiction (AOJ).  Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  The Board makes no findings regarding the 
timeliness of this appeal.

The outcome of the determination regarding the severance of 
service connection for gastroparesis would have a very real 
potential of impacting a determination of the evaluation of 
the gastroparesis, especially regarding the effective dates 
of any applicable staged ratings.  See Hoyer v. Derwinski, 1 
Vet. App. 208, 209-10 (1991); Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  Therefore, a determination regarding the 
evaluation of the gastroparesis is held in abeyance until the 
RO has completed development regarding the issue of severance 
of service connection.  Finally, the veteran reported at his 
hearing in June 2005, that he underwent treatment for his 
gastroparesis at a private facility sometime in March 2005.  
These records should be obtained by the AOJ and associated 
with the veteran's claims file.  38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2005).

Accordingly, the case is hereby REMANDED for the following:

1.  Contact the veteran and request that 
he complete and submit the appropriate 
release forms so that private medical 
evidence (esophageal dilation at West 
Hidden Hills Gastroenterology, conducted 
in March 2005) noted at his Board hearing 
can be requested from the identified 
private facility.  All responses and/or 
evidence received should be associated 
with the claims file.  

2.  The AOJ must make an initial 
determination on whether a timely NOD was 
received regarding its decision issued on 
May 26, 2004 that severed service 
connection for gastroparesis.  The 
veteran and his representative should be 
informed of this determination.  If a 
timely NOD has been received, then a 
Statement of the Case in regard to the 
issue of severance of service connection 
for gastroparesis should be issued.  This 
matter should only be referred back to 
the Board if a timely substantive appeal 
(VA Form 9) is received.

If upon completion of the above action the claim for an 
increased evaluation of gastroparesis remains denied, the 
case should be returned after compliance with appellate 
procedure.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until VA notifies him.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


